EXHIBIT 10.2

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

CONTRACT ALFALFA PRODUCTION SERVICES AGREEMENT

This Contract Alfalfa Production Services Agreement (including all Exhibits
hereto, as amended, modified or supplemented from time to time in accordance
with its terms, the "Agreement") is made and entered into on December 31, 2014
by and between Pioneer Hi-Bred International, Inc., a corporation organized and
existing under the laws of the State of Iowa, with its principal place of
business at 7100 NW 62nd Ave., P.O. Box 1014, Johnston, Iowa 50131, hereinafter
referred to as "Pioneer" and S&W Seed Company, a corporation organized and
existing under the laws of Nevada, with its principal place of business at 25552
South Butte Avenue, Five Points, California 93624, hereinafter referred to as
"Contractor".

WITNESSETH THAT:

WHEREAS

, Contractor has field production capacities and seed conditioning and
warehousing facilities acquired under that certain Asset Purchase and Sale
Agreement, dated as of December 19, 2014 by and between Pioneer and Contractor
(the "APSA");



WHEREAS

, Pioneer may acquire additional varieties of alfalfa seed following the date
hereof, as provided herein;



WHEREAS

, Pioneer and Contractor desire that Contractor perform Field Services,
Conditioning Services, Bagging and Treating Services, quality control services,
Handling Services and stewardship services (together, the "Production Services")
relative to Pioneer's Alfalfa Varieties and any Purchased Units, and subject to
the terms and conditions herein set forth; and



WHEREAS

, capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the APSA.



NOW THEREFORE

, in consideration of the premises and of the mutual covenants herein contained,
it is hereby agreed as follows:



1.    Definitions.

For purposes of this Agreement, the following terms shall have the meanings
specified here:

"2015 Contracted Amount"

-
is defined in
Section 2(B)(i)
.



"2016 Contracted Amount"

-
is defined in
Section 2(B)(ii)
.



"2017 Contracted Amount" -

is defined in
Section 2(B)(iii)
.



"Agreement"

-
is defined in the preamble.



--------------------------------------------------------------------------------



"Affiliate"

- means, with respect to any Person, (a) any other Person directly or indirectly
controlling, controlled by or under common control with such first Person, (b)
any officer, director, general partner, member or trustee of such Person or (c)
any Person who is an officer, director, general partner, member or trustee of
any Person described in clause (a) or (b) of this sentence. For purposes of this
definition, the terms "control," "controlling," "controlled by" or "under common
control with" shall mean the possession, direct or indirect, of the power to
control the management of a Person, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, an entity
shall not be deemed an Affiliate of a Person if the Person does not control such
entity, irrespective of whether the Person owns fifty percent (50%) or more of
such entity's shares of capital stock, limited liability company interests or
other equity interests.



"Alfalfa Varieties"

shall mean the varieties set forth on
Exhibit A
, as the same may be amended, modified or supplemented according to
Section 24
.



"APSA"

-
is defined in the recitals.



"Bagging and Treating Services"

- means packaging in bags or ProBoxes, tagging, labeling, treating with
fungicide and inoculants and palletizing and plastic wrapping Alfalfa Varieties
and any Purchased Units.



"Calendar Year Purchase Price" -

is defined in
Section 9(A)(iii)
.



"Change of Control

"
-
is defined in
Section 15(C).



"Claims"

-
is defined in
Section 20(A)
.



"Conditioning Services"

- means cleaning, sampling, handling and testing Alfalfa Varieties.



"Confidential Information"

-
is defined in
Section 14(A)
.



"Contracted Amount"

- is defined in
Section 2(B)
.



"Contractor Agreements"

- is defined in
Section 20(C)
.



"Contractor"

-
is defined in the preamble.



"CPR"

-
is defined in
Section 16(B)
.



"CY-1"

- means, for any given calendar year, the twelve-month period beginning on
January 1 and ending on December 31 of the calendar year immediately preceding
such calendar year. By way of example, in 2019, CY-1 shall be the calendar year
2018.



- 2 -

--------------------------------------------------------------------------------



"Delivery Point"

-
is defined in
Section 5(B)
.



"Distribution Agreement"

- means the Alfalfa Distribution Agreement by and between Pioneer and Contractor
dated of even date herewith.



"Field Services"

- means all aspects of Alfalfa Variety production, including, but not limited
to, (i) locating and contracting for fields that meet appropriate Pioneer
standards, (ii) providing field supervision of growers, (iii) providing and
accounting for all Parent Alfalfa Varieties, (iv) supervising all planting,
including replanting, (v) monitoring the growing alfalfa, (vi) applying all
appropriate pesticides herbicides, fungicides, fertilizer, and (vii) properly
managing the harvesting of Alfalfa Varieties, and (viii) inspecting the growers'
planting and harvesting equipment to insure the equipment is clean and in good
operating condition before utilization in growing, harvesting and handling
Alfalfa Varieties.



"Force Majeure"

-
is defined in
Section 19
.



"Grower Contracts"

-
is defined in
Section 12(A)
.



"Grower Obligations"

-
is defined in
Section 12(A)
.



"Governmental Body"

- means any federal, state, local, municipal, foreign, tribal or other
governmental body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority.



"Handling Services"

- means Alfalfa Variety loading, unloading, inventory and tracking
documentation, administration, lot tracking, insurance and storage.



"Improvements"

- means any invention or discovery (patentable or not) which is developed,
conceived or reduced to practice during the term of this Agreement solely in
connection with Contractor's performance of its obligations under this
Agreement. For the avoidance of doubt, Improvements shall not include any
invention or discover that is developed, conceived or reduced to practice by
Contractor outside of Contractor's performance of its obligations under this
Agreement and without the use of any Confidential Information disclosed by
Pioneer, its Affiliates or their representatives, in all events, solely to the
extent such inventions or discoveries are not developed, conceived or reduced to
practice as a result of any breach by Researcher of this Agreement.



"Initial Demand Plan"

-
is defined in
Section 2(B)(ii)
.



"IT Transition Services Agreement"

- means the Information Technology Transition Services Agreement by and between
Pioneer and Contractor dated of even date herewith.



- 3 -

--------------------------------------------------------------------------------



"Legal Requirement"

- means any applicable law, statute, treaty, directive, rule, code, ordinance,
regulation, order, enforcement action, decree or enforceable judicial or
administrative interpretation thereof of any applicable Governmental Body.



"Liabilities"

- means any liabilities, obligations, warranty, expenses, claims, Taxes or
assessments, losses, fines, penalties, surcharges or damages (including, without
limitation, diminution of value) of or by any Person.



"New Grower Contracts"

-
is defined in
Section 12(B)
.



"Parent Alfalfa Varieties"

- means the proprietary male and female alfalfa varieties owned and supplied by
Pioneer that are used to produce the Alfalfa Varieties under this Agreement.



"Person"

- means any individual, corporation, general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
labor union or other entity or governmental body.



"Pioneer"

-
is defined in the preamble.



"Production Services"

-
is defined in the recitals.



"Protest Notice"

-
is defined in
Section 9(A)(ii)
.



"Purchased Units"

-
means the number of Units of varieties of alfalfa seed, up to fifteen thousand
(15,000) Units, purchased by Pioneer on or after the date of this Agreement and
on or prior to April 14, 2015 and that have been delivered by or on behalf of
Pioneer to Contractor's Nampa, Idaho facility.



"Research Agreement"

- means the Research Agreement by and between Pioneer and Contractor dated of
even date herewith.



"Revised Demand Plan" - is defined in Section 2(B)(ii).

"[**]1 Trait"

- means [**]
2
proprietary first generation [**]
3
trait that includes the event [**]
4
.



_________________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
2 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

- 4 -

--------------------------------------------------------------------------------



"Specifications"

- means the quality standards and specifications set forth on
Exhibit D
, as the same may be amended, modified or supplemented according to
Section 24
.



"Stewardship Policies"

- means (i) certain Pioneer stewardship policies, copies of which are attached
hereto as
Exhibit E
, as the same may be amended, modified or supplemented according to
Section 24
, and (ii) stewardship policies provided to Contractor by [**]
5
or [**]
6
in connection with any Contractor Agreement.



"Taxes"

-

is defined in
Section 9(C)
.



"Unit"

- means each fifty (50) pound bag or equivalent if in bulk or smaller packages.



2.    Production Arrangement

Contractor shall use commercially reasonable efforts to perform the Production
Services specified in this Agreement to produce the Contracted Amounts set forth
in Section 2(B); provided, however, that with respect to the 2015 Contracted
Amounts, Contractor shall only perform Bagging and Treating Services, quality
control services, Handling Services and stewardship services in accordance with
the terms of this Agreement.

Contracted Amount. The number of Units of Alfalfa Varieties (and any Purchased
Units) to be produced each calendar year by Contractor pursuant to this
Agreement or with respect to which Production Services will be provided by
Contractor pursuant to this Agreement (for each calendar year, the "Contracted
Amount") shall be as set forth in this Section 2(B).

For calendar year 2015, the Contracted Amount (the "2015 Contracted Amount")
shall equal (i) the number of Units of Alfalfa Varieties that have been
harvested by Pioneer and are located at Contractor's Nampa, Idaho facility, and
(ii) the Purchased Units.

For calendar year 2016, the Contracted Amount (the "2016 Contracted Amount")
shall equal the number of Units of Alfalfa Varieties meeting the Specifications
and produced from the acres specified in Exhibit F.

For calendar year 2017, the Contracted Amount shall equal the number of Units of
Alfalfa Varieties meeting the Specifications and produced from the acres
specified in the Initial Demand Plan, or Revised Demand Plan, if applicable (the
"2017 Contracted Amount"). On or before June 30, 2015, Pioneer shall provide
Contractor, in writing, with a demand plan (hereinafter

_________________________
5 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
6 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

- 5 -

--------------------------------------------------------------------------------



referred to as the "Initial Demand Plan") specifying the number of Alfalfa
Variety acres from which Pioneer requires production, specified by variety, for
calendar year 2017. With respect to the Initial Demand Plan, Pioneer may, in its
sole discretion, by February 1, 2016, provide a revised demand plan (hereinafter
referred to as the "Revised Demand Plan") to increase the number of Alfalfa
Variety acres from which Pioneer requires production for calendar year 2017;
provided, however, that any increase in required production shall not exceed
twenty percent (20%) for any single variety as specified in the Initial Demand
Plan. If (i) Pioneer shall have delivered an Initial Demand Plan or a Revised
Demand Plan for Pioneer Products to be purchased for Sales Year 2017 (as such
terms are defined in the Distribution Agreement), specifying an aggregate amount
equal to less than 130,000 Units of Pioneer Products and (ii) Contractor shall
have all rights required to produce and offer for sale to Pioneer alfalfa seed
varieties containing [**]7, then the Initial Demand Plan delivered pursuant to
this Agreement, as revised by a Revised Demand Plan delivered pursuant to this
Agreement, shall specify at least that number of acres that is equal to (x)
9,285 minus (y) (1) the number of Units of Pioneer Products specified in the
Initial Demand Plan or Revised Demand Plan delivered pursuant to the
Distribution Agreement (as applicable) divided by (2) 14.

Exclusive Arrangement. Pioneer hereby appoints, and causes its Affiliates to
appoint, Contractor as Pioneer's and its Affiliates' exclusive provider of
Production Services for the Alfalfa Varieties during the term of this Agreement
(unless earlier terminated in accordance with Section 15 hereof).

During the term of this Agreement, Contractor will (i) use its commercially
reasonable efforts to (a) enter into any and all amendments to that certain
[**]8 Alfalfa Seed Production Agreement by and among Contractor and the other
parties thereto, as shall be necessary to permit Contractor to perform
Production Services for Pioneer and its Affiliates under the terms of this
Agreement and (b) obtain and maintain, and perform its obligations in accordance
with, all Contractor Agreements, and (ii) until such time as Contractor shall
have executed the amendment described in Section 2(D)(i)(a) above (and one or
both of the third parties that are a party to such amendment shall have
confirmed the same in writing to Pioneer), Contractor shall, in addition to any
and all terms and conditions set forth herein (including, without limitation,
compliance with Stewardship Policies and Section 10 hereof), perform all
Production Services for the Alfalfa Varieties in accordance with the terms and
subject to the conditions set forth in Exhibit K attached hereto (with respect
to which, Contractor shall be deemed to be the "Licensee").

_________________________
7 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
8 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

- 6 -

--------------------------------------------------------------------------------



Subject to the terms of this Agreement and the IT Transition Services Agreement,
on and after the date of this Agreement, Contractor, at its sole cost and
expense, shall, and shall cause its applicable Affiliates to, use commercially
reasonable efforts to obtain all information technology systems and support
(whether hardware, software or otherwise) reasonably required by Contractor to
perform its obligations under this Agreement upon the expiration or earlier
termination of the applicable Services (as the term Services is defined in the
IT Transition Services Agreement), which systems and support include, without
limitation, any reasonably required systems and support provided by Pioneer
pursuant to the IT Transition Services Agreement.  On and after the date of this
Agreement until April 1, 2015, Pioneer shall cooperate with Contractor in
Contractor's efforts to obtain such systems and support; provided, however, that
in no event shall Contractor be entitled to extend any Service Term (as such
term is defined in the IT Transition Services Agreement) without the prior
written consent of Pioneer, which consent may be withheld by Pioneer for any or
no reason in its sole and absolute discretion.

3.    Field Services.

For each applicable calendar year during the term of the Agreement, Contractor
shall be obligated to use commercially reasonable efforts to secure sufficient
contracted planting acres to meet the requirements specified in the Initial
Demand Plan and/or the Revised Demand Plan, as applicable. In the event that,
for calendar year 2017, Contractor shall not have planted (or caused to be
planted) such acres, Contractor shall pay to Pioneer an amount equal to (i) the
number of the acres short of the number of acres specified in the Initial Demand
Plan, and/or the Revised Demand Plan, as applicable, multiplied by (ii) [**]9,
which amounts shall be payable within thirty (30) days following delivery of an
invoice therefor; provided, however, that for purposes of calculating the number
of acres short of the number of acres specified in the Revised Demand Plan,
Contractor shall only be required to pay such amounts in respect of the number
of acres that is up to twenty percent (20%) of the acres specified in the
Initial Demand Plan. Except as set forth in Section 5(C), the foregoing payment
will be Pioneer's exclusive remedy and Contractor's sole liability for any
breach of this Section 3(A) and no breach of this Section 3(A) will constitute
grounds for termination of this Agreement by Pioneer pursuant to Section 15B(i);
provided, however, that (i) if Contractor shall fail to timely pay any amounts
payable pursuant to this Section 3(A) or (ii) if Contractor shall be required to
make payments pursuant to this Section 3(A) in three consecutive calendar years,
then breach of this Section 3(A) will constitute grounds for termination of this
Agreement by Pioneer pursuant to Section 15B(i).

Each year during the term of this Agreement, Contractor shall complete the
planting of production fields in time periods consistent with standard practices
for alfalfa production in the applicable growing area. Any intended planting
during time periods

_________________________
9 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

- 7 -

--------------------------------------------------------------------------------



outside of those consistent with standard practices, including planting in
replanted acres, shall first be approved in writing by Pioneer.

All costs associated with the planting, including grower compensation of any
form, replant costs, monitoring, fertilizing, spraying, weed control, diseases,
insect control, irrigation, insurance, harvesting and transportation shall be
borne entirely by Contractor. Contractor shall account for all Parent Alfalfa
Varieties provided by Pioneer and shall require all growers to return to
Contractor any unused Parent Alfalfa Varieties. Contractor shall return all
unused Parent Alfalfa Varieties to Pioneer no later than fifteen (15) days after
completing the applicable planting.

Contractor's selection and use of growers shall be subject to Pioneer's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Contractor shall, and shall cause all growers to, follow all field
production standards contained in (x) the Stewardship Policies or (y) in any
other quality standards or policies provided to Contractor by Pioneer from time
to time (other than the Stewardship Policies) provided that with respect to the
quality standards and policies referenced in (y) above, Contractor shall, and
shall cause all growers to, follow such standards from and after the date of
delivery thereof. Without limitation to the foregoing, and in addition to the
terms and conditions set forth herein, until such time as Contractor shall have
executed the amendment described in Section 2(D)(i)(a) above (and one or both of
the third parties that are a party to such amendment shall have confirmed the
same in writing to Pioneer), Contractor shall, and shall cause all growers to,
perform their respective obligations under this Agreement in accordance with the
terms, and subject to the conditions, set forth in Exhibit K (with respect to
which, Contractor shall be deemed to be the "Licensee").

Any fields planted with seeds containing the [**]10 Trait shall be inspected by
a trained qualified inspector during the growing season and any multiplication
contracts with growers shall meet all required quality assurance guidelines
provided by Pioneer or by or on behalf of [**]11 or [**]12. Upon reasonable
notice, Contractor shall allow Pioneer full access to all production fields
containing the Parent Alfalfa Varieties and Alfalfa Varieties production areas
for the purpose of verifying compliance with the terms of this Agreement. Upon
request, Contractor shall provided Pioneer with maps of field locations, acres
per field reports showing planting dates and rates of Parent Alfalfa Varieties
used. Contractor shall record all field visits observations in written form and,
upon request, shall provide Pioneer with such field inspection reports. On or
before each July 15, August 15, September 15, and October 15, Contractor shall
provide Pioneer with its best estimate of the expected Alfalfa Variety
production from each field. In the event that a field has been identified as to
having quality concerns, all

_________________________
10 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
11 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
12 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 8 -

--------------------------------------------------------------------------------



such production shall be separated and stored separately until such time as a
determination is made by Pioneer as to the quality. Each grower production
contracts shall specifically provide that such grower has no rights to the
Alfalfa Varieties, or any plant or part thereof. To the extent requested by
Pioneer, Contractor shall gather and retain all pesticide records and make such
records available to Pioneer upon request. If requested by Pioneer, Contractor
will apply for OECO certification and/or phytosanitary inspection.

4.    Conditioning, Bagging and Treating Services.

Contractor shall provide Conditioning Services of the Contracted Amounts (other
than the 2015 Contracted Amount) to meet the Specifications and shall provide
the Bagging and Treating Services as may be requested by Pioneer with the final
Alfalfa Varieties and any Purchased Units to be delivered in Unit sizes or such
other bulk containers as specified by Pioneer. On or before June 30 in each
CY-1, Pioneer shall provide a conditioning request to Contractor that provides
its then-current request for the applicable Contracted Amount by variety in
substantially the form set forth on Exhibit G. Pioneer shall have the right to
amend such request thereafter to the extent that such Alfalfa Varieties have not
yet been conditioned in the manner as originally set forth in any previous
conditioning request. By way of example, Pioneer may request changing a previous
request for bulk untreated or treated seed to fully conditioned, treated and
bagged units, but may not request a change from fully conditioned, treated or
untreated, bagged units to bulk conditioned units without an agreement in
writing between the parties. As another example, Pioneer may request to change
bulk untreated to bulk treated. Pioneer will furnish Contractor with bags, and
tags as reasonably required by Contractor to perform such services at no charge.
Fungicide and inoculants seed treatment will be applied by Contractor as
specified by Pioneer in Exhibit D. Contractor shall provide a full accounting,
by lot and batch, of the amount of bags and tags used by Contractor, the number
of Units Conditioned, Bagged and Treated and an identification of which products
and rates were used, together with the seed treatment testing results.
Contractor agrees that it will utilize the tagging equipment specified by
Pioneer during the term of this Agreement for all Contracted Amounts. Pioneer
shall instruct Contractor as to the required text for certification tags and
labeling. Prior to and after performing Conditioning Services, Contractor shall
thoroughly clean all equipment and facilities in its control used in the
planting, harvesting and Conditioning Services of the Alfalfa Varieties.

5.    Handling, Re-Bagging and Return Administration Services.

Contractor agrees to provide, at its own expense, storage space and management
for the Alfalfa Varieties and any Purchased Units. At all times during storage
of the Alfalfa Varieties and any Purchased Units at any Contractor facility,
Contractor agrees to provide insurance coverage, at its expense, insuring the
risk of loss of Alfalfa Varieties and any Purchased Units in an amount equal to
the costs to Pioneer for the services provided by Contractor under this
Agreement for the Contracted Amount for the applicable calendar year, and to
provide proof of such insurance to Pioneer upon request. Contractor will
exercise due care for the safety, security and preservation of

- 9 -

--------------------------------------------------------------------------------



the Parent Alfalfa Varieties, Alfalfa Varieties, and any Purchased Units while
the same are stored under this agreement, including due care for insect and
rodent control, and with respect to preventing unauthorized access. Contractor
shall not re-treat or re-bag any Parent Alfalfa Varieties provided to Contractor
by Pioneer, unless directed by Pioneer. Contractor shall use reasonable efforts
to avoid physical mixture of different products under its control or within its
facilities during all aspects of Field Services, Conditioning Services, Bagging
and Treating Services, and Handling Services. This effort shall include, but is
not limited to, strict adherence to isolation standards, cleaning protocols of
equipment, bins and trucks and adherence to operating procedures designed to
avoid opportunity for mixes to occur. Contractor shall also provide all services
necessary for storage of returned and never left plant Alfalfa Varieties and any
Purchased Units, including but not limited to, providing sufficient space
available for adequate storage of all carryover or unsold Alfalfa Varieties and
any Purchased Units in accordance with Pioneer storage protocols.

On or before October 1 in each CY-1 (other than CY-1 for calendar year 2015),
Pioneer shall deliver a written delivery plan for the Contracted Amounts of
Alfalfa Varieties for the applicable calendar year, which such delivery plan
shall specify the applicable delivery point (hereinafter referred to as the
"Delivery Point"); provided, however, that (i) on or before January 31 in such
calendar year, Pioneer shall be permitted to update such written delivery plan,
and (ii) on no less than fifteen (15) days prior written notice given prior to
the delivery of the applicable Contracted Amounts of Alfalfa Varieties, Pioneer
shall be permitted to modify the applicable Delivery Point for such Contracted
Amounts. The delivery plan for the 2015 Contracted Amount is set forth on
Exhibit H. To the extent that the Delivery Point is not in Nampa, Idaho, Pioneer
will reimburse Contractor for the costs of shipping and transportation incurred
by Contractor within thirty (30) days following delivery of an invoice therefor
(which invoice shall include reasonable supporting documentation). Contractor
shall use its commercially reasonable efforts to deliver the Contracted Amounts
in accordance with such written delivery plan to the specified Delivery Point;
provided, however, that, except with respect to any Purchased Units, Pioneer
shall not request delivery of, and Contractor shall not deliver, the Contracted
Amounts for the applicable calendar year before November 1 in such CY-1 nor
later than February 15 of such calendar year. All Contracted Amounts purchased
hereunder shall be delivered DDP Delivery Point (Incoterms 2010). Title and risk
of loss of the Contracted Amounts purchased hereunder shall pass from Contractor
to Pioneer simultaneously with delivery thereof.

Alfalfa Varieties and any Purchased Units that do not meet the Specifications
shall not be used in any form or fashion offered for sale or distribution to any
Person (including for any research purposes), and, at Pioneer's request, shall
be discarded in a reasonable manner by Contractor at Contractor's expense. In
the event that Units of Alfalfa Varieties or any Purchased Units delivered to
Pioneer do not meet the Specifications, Pioneer shall notify Contractor and, for
the avoidance of doubt, such Units shall not be included in the Contracted
Amount for such calendar year. Any

- 10 -

--------------------------------------------------------------------------------



claim that Units of Alfalfa Varieties or any Purchased Units delivered to
Pioneer do not meet the Specifications must be made within sixty (60) days after
delivery thereof; provided, however, that as to a failure to meet Specifications
that is not reasonably discoverable by visual inspection within such sixty (60)
day period, any claim based thereon shall be deemed to be waived unless made no
later than fifteen (15) days after Pioneer learns that such Units do not meet
the Specifications. For the avoidance of doubt, a failure to meet Specifications
that is not reasonably discoverable without opening any bag, ProBox or other
container shall not be deemed to be reasonably discoverable by visual
inspection. 

6.    Alfalfa Varieties Quality Testing.



Contractor shall as part of the services provided in accordance this Agreement
and with procedures approved by Pioneer, (i) retain, at its own expense,
representative samples of the Alfalfa Varieties produced hereunder (and any of
the 2015 Contracted Amounts) for at least one (1) year, and (ii) furnish to
Pioneer Alfalfa Varieties samples (and samples of any Purchased Units) for the
purpose of quality testing requirements. Pioneer shall bear all other costs of
such testing, including shipping the sample to a testing laboratory, if Pioneer
so chooses to use a third party. If Contractor disputes the quality testing
results obtained by or for Pioneer, then Contractor, at its own expense, may
send a sample to a Pioneer-approved external quality lab to determine final
quality. Contractor shall also provide Pioneer reasonable access during normal
business hours to Contractor facilities for the purpose of inspection, audits or
sampling of Alfalfa Varieties or any Purchased Units.

7.    Alfalfa Varieties Treatment Monitoring

Contractor shall use commercially reasonable efforts to ensure that all Alfalfa
Varieties and any Purchased Units treatment application rates are one hundred
percent (100%) of the application rates as set forth on Exhibit D, unless
otherwise directed by Pioneer. Contractor shall provide Pioneer with reports of
Alfalfa Varieties and any Purchased Units treatment usage and application
verification tests and/or calculations at the end of each variety run.

8.    Regulatory Management.

Pioneer and Contractor shall, at their own costs, obtain all regulatory
approvals necessary for the performance of their respective obligations under
this Agreement.

9.    Payment.

During the term of this Agreement, payment for the Contracted Amounts produced
or with respect to which Contractor provides services under this Agreement shall
be paid as follows, in each case at the applicable per Unit rates set forth on
Exhibit I:

On or before January 5, 2015, Pioneer shall pay to Contractor, with respect to
calendar year 2015, two-thirds (2/3) of the total price for the 2015 Contracted

- 11 -

--------------------------------------------------------------------------------



Amount (exclusive of the Purchased Units). On or before November 15, CY-1,
Pioneer shall pay to Contractor (a) with respect to the calendar year 2016, one
third (1/3) of the total purchase price for the 2016 Contracted Amount; and (b)
with respect to the calendar year 2017, one third (1/3) of the total purchase
price for the 2017 Contracted Amount.

On or before January 15, calendar year, Pioneer shall pay to Contractor (a) with
respect to the 2016 calendar year, one third (1/3) of the total purchase price
for the 2016 Contracted Amount, and (b) with respect to the 2017 calendar year,
one third (1/3) of the total purchase price for the 2017 Contracted Amount.

On or before April 15, calendar year, Pioneer shall pay to Contractor an amount
that is equal to the purchase price for the Contracted Amounts delivered for the
applicable calendar year in accordance with Section 5(B) above (such amount
hereinafter referred to as the "Calendar Year Purchase Price"), less (a) the
Research Payment for the Research Year ending in such applicable calendar year
(as such Research Payment and Research Year terms are defined in the Research
Agreement) and (b) an amount equal to payments made pursuant to Section 9(B)(i)
and/or Section 9(B)(ii) above; provided, however, that if in any calendar year
the Research Payment for the Research Year ending in such calendar year plus the
amount paid by Pioneer pursuant to Section 9(B)(i) and/or Section 9(B)(ii) is
greater than the Calendar Year Purchase Price, then Contractor shall pay to
Pioneer an amount equal to such difference not later than April 15, calendar
year.

Each of Contractor and Pioneer shall be responsible for (and remit as prescribed
by the laws of any duly constituted taxing authority with jurisdiction) any
sales, use, value added, goods and services, transfer or similar taxes, or any
surcharges or escheat requirements, (collectively, the "Taxes") imposed upon
such party or its Affiliates by the laws of such jurisdiction in effect at the
services described herein are provided. For jurisdictions where the Taxes are
imposed by statute upon Contractor, without statutory provision for recovery
from Pioneer, Contractor shall bear the Taxes in full and without reimbursement.
For jurisdictions where the Taxes are imposed by statute upon Pioneer,
Contractor shall separately itemize the Taxes on each invoice for which the
Taxes are applicable. In the alternative, Pioneer may timely provide Contractor
with the required documentation to exempt Pioneer from the Taxes or to evidence
Pioneer's authority to remit the Taxes directly.

Pioneer shall withhold Taxes from payments to Contractor to the extent that such
Taxes are required by any duly constituted taxing authority and in no event
shall Pioneer be required to "gross up" or increase any payment to Contractor
for such Taxes. Pioneer shall not be responsible for (i) any taxes based upon
the assets, capital, equity, gross receipts, net income or taxable margin of
Contractor, (ii) any penalties or interest resulting from Contractor's failure
to timely pay any Taxes attributable to

- 12 -

--------------------------------------------------------------------------------



Contractor or, if such Taxes are imposed by applicable law upon Pioneer and
remitted through Contractor, to timely notify Pioneer of such Taxes, (iii) the
employer's share of any employment related taxes of any sort (including federal,
state and provincial social security taxes and federal, state and provincial
unemployment taxes for all employees engaged by Contractor, or (iv) any other
taxes or charges applicable to Contractor's actions, facilities, employees and
materials used in providing the services.

10.    Proprietary Information and Technology; Books and Records; Audits

The Parties acknowledge that any genetic, germplasm, production information and
other intellectual property provided by Pioneer or its representatives to
Contractor or its representatives is of a secret and confidential nature and
that said information is to be furnished in the expectation and on the
understanding, expressly acknowledged by Contractor, that it will maintain the
information in strict confidence and not disclose any part of such information
to unrelated third parties or otherwise use such information without the express
prior written consent of Pioneer. Contractor shall take whatever reasonable
steps are necessary to identify and control the information supplied or
communicated by Pioneer. Except as set forth in this Section 10, Pioneer and
Contractor will jointly own all Improvements and each shall have a fully-paid
up, world-wide right, including the right to sublicense, all Improvements.
Notwithstanding anything herein to the contrary, Contractor hereby assigns and
agrees to assign, transfer and set over unto Pioneer, Contractor's entire right
and interest in and to any Improvements, including any related intellectual
property rights, with respect to which Pioneer or its Affiliates is required to
assign or transfer to [**]13 and/or [**]14 pursuant to the terms of any
agreement by and among Pioneer and its Affiliates, on the one hand, and [**]15
and/or [**]16 or their respective Affiliates, on the other hand.

Contractor shall maintain, and shall cause each of its Affiliates and permitted
subcontractors and sublicensees to maintain, complete and accurate records
relating to the rights and obligations under this Agreement, which records shall
contain sufficient information to permit Pioneer, [**]17 and [**]18, together
with their representatives (comprised of at least one person certified as a
public accountant in at least one jurisdiction in the United States, selected
from a nationally recognized third party accountant firm by the auditing party
and reasonably acceptable to the party being audited) to confirm the accuracy of
any reports, stewardship compliance, seed production efforts, seed quality
levels, field trials, plantings, or any other

_________________________
13 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
14 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
15 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
16 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
17 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
18 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 13 -

--------------------------------------------------------------------------------



activities contemplated herein and/or payments developed or pursued by
Contractor, its Affiliates or permitted subcontractors in alfalfa pursuant to
the terms of this Agreement. Contractor shall retain and make available, and
shall cause each of its Affiliates and permitted subcontractors and sublicensees
to retain and make available, such records for at least four (4) years following
the end of the calendar year to which they pertain, to such auditing party's
representatives upon at least fifteen (15) days' advance written notice, for
inspection during normal business hours, to verify any reports and payments made
under this Agreement. Prior to any such inspection, such auditing party's
representatives shall be required to sign a reasonable non-disclosure and
non-use agreement with the party being audited to protect the confidential
information of the party being audited

11.    Ownership of Alfalfa Varieties.

Delivery of Parent Alfalfa Varieties by Pioneer to Contractor to produce the
Alfalfa Varieties under this Agreement and the creation by Contractor of the
Alfalfa Varieties is not a sale, and ownership of Parent Alfalfa Varieties,
Alfalfa Varieties and any Purchased Units shall at all times remain in Pioneer
or its parent or Affiliates until the Alfalfa Varieties and any Purchased Units
are ultimately sold by Pioneer or its parent or Affiliates. Contractor will use
its reasonable efforts to prevent all access to the Parent Alfalfa Varieties,
Alfalfa Varieties and any Purchased Units by Persons (other than Contractor's
employees and agents) not authorized by Pioneer. Contractor shall not permit or
allow for any liens or Encumbrances to be granted to, or placed on the Parent
Alfalfa Varieties, Alfalfa Varieties or any Purchased Units in favor of any
third party. Pioneer reserves the right to file U.C.C. Financing Statements or
such other documents and to take such actions in connection therewith (subject
to the terms and conditions set forth herein) as may be necessary under
applicable Legal Requirements to preserve its interest in and assure its right
to recover without lien or other encumbrance the Parent Alfalfa Varieties,
Alfalfa Varieties and any Purchased Units in the care, custody, or control of
Contractor, its employees, agents or assigns. Contractor, its employees, agents
and assigns shall cooperate fully with Pioneer, including, but not limited to,
signing any and all necessary and appropriate filings or other documents, to
preserve the interests of Pioneer in such Parent Alfalfa Varieties, Alfalfa
Varieties and any Purchased Units. All screenings/discard, ensilage from
Conditioning Services belong to Pioneer and, upon Pioneer's request, all
ensilage and discard shall be disposed of by Contractor in a reasonable manner
in the name of Pioneer, and the proceeds of such disposal by Contractor shall,
to the extent actually received by Contractor be forwarded to Pioneer, less the
cost to Contractor of transportation expenses and reasonable, normal and
customary grain marketing expenses. All foreign material shall be disposed of at
Contractor's expense.

12.    Grower Contracts

Pioneer shall assign to Contractor all of Pioneer's and its affiliates rights
(the "Grower Contract Rights") under the grower contracts set forth on Exhibit J
(the "Grower Contracts"), but excluding, in all events, ownership of the seed
grown pursuant to the Grower Contracts, and Contractor shall assume all of
Pioneer's and its Affiliates obligations and Liabilities (the "Grower
Obligations") under the Grower Contracts,

- 14 -

--------------------------------------------------------------------------------



including, without limitation, all amounts payable pursuant to the growers
pursuant to such Grower Contracts (exclusive of amounts payable to growers for
the 2015 Contracted Amount). Without limiting the foregoing, Pioneer and
Contractor shall use their respective commercially reasonable efforts to (i)
cooperate to obtain any Consents required for Pioneer to assign the Grower
Contract Rights and Contractor to assume the Grower Obligations, and (ii)
promptly execute, deliver and file, after good faith discussions, any and all
agreements, and other documents that shall be reasonably necessary, under
applicable Legal Requirements, for Pioneer to assign the Grower Contract Rights
and Contractor to assume the Grower Obligations.

Each new grower contract entered into by Contractor in accordance with this
Agreement (the "New Grower Contracts") shall specify the name of the grower, and
shall specify that any seed grown pursuant to the grower contract shall, at all
times, be owned by Pioneer.

13.    No Assignment, Sale or Transfer.

Neither party may assign any of its rights or obligations under this Agreement,
in whole or in part, without the prior written consent of the other party;
provided, however, that (i) no consent shall be required if this Agreement is
assigned by Pioneer to an Affiliate or in connection with the sale, transfer or
assignment of all or substantially all of the party's business or assets and
such Affiliate or purchaser, transferee or assignee shall have agreed, in a
writing reasonably acceptable to Contractor, to be bound by the terms of this
Agreement and to assume Pioneer's obligations hereunder, and (ii) no consent
shall be required if this Agreement is assigned by Contractor to an Affiliate
that is wholly-owned by Contractor if (a) such Affiliate shall have agreed, in a
writing reasonably acceptable to Pioneer, to be bound by the terms of this
Agreement and to assume Contractor's obligations hereunder, (b) Contractor shall
have executed and delivered to Pioneer a guaranty in substantially the same form
as the Guaranty (as defined in the APSA), pursuant to which Contractor shall
guaranty all of the obligations of such wholly-owned Affiliate under this
Agreement, and (c) [**]19 and [**]20 shall have given their prior written
consent to such assignment and to the continuation of the transactions
contemplated by this Agreement in accordance with the terms herein, in form and
substance acceptable to Pioneer. Any attempted assignment in violation of this
Section 13 shall be void.

14.    Confidentiality.

For purposes of this Agreement, "Confidential Information" means (i) this
Agreement, and the Exhibits hereto, (ii) the Stewardship Policies, and (iii) and
any information disclosed by one party or its Affiliates or their
representatives to the other party or its Affiliates or their representatives in
connection with the transactions

_________________________
19 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
20 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 15 -

--------------------------------------------------------------------------------



contemplated hereby and identified in writing as "confidential" or similar
notation. Except as otherwise permitted by this Agreement, a party shall not,
and shall cause its Affiliates and their respective employees, consultants,
agents and attorneys not to, disclose the Confidential Information of the
disclosing party or its Affiliates or their representatives to any third party
or use the Confidential Information except for purposes of this Agreement and
the transactions contemplated hereby without the prior written permission of the
disclosing party for a period of five (5) years after the date of disclosure;
provided, that the foregoing obligations of confidentiality and restricted use
shall not extend to information that is: (i) already known at the time of its
receipt by the receiving party, as shown by its prior written records; (ii)
properly in the public domain through no fault of the receiving party; (iii)
disclosed to the receiving party by a third party who may lawfully do so; or
(iv) independently developed by or for the receiving party without use of the
disclosing party's Confidential Information.

Notwithstanding the foregoing, a receiving party may disclose Confidential
Information of the disclosing party required to be disclosed by applicable law
or the rules or regulations of any U.S. or foreign securities exchange (if not
subject to protection as confidential business information or otherwise
protected by statute or common law privilege against disclosure); provided,
however, that prior to any such disclosure, the receiving party shall use
commercially reasonable efforts to (i) give the other party written notice of
such requirement prior to any such disclosure and (ii) allow the other party
reasonable time to take such steps as to limit such disclosure. The parties
shall cooperate with one another in the good faith making or assertion of any
available defense or privilege relating to the disclosure of the Confidential
Information.

Notwithstanding the foregoing, a receiving party may disclose Confidential
Information to its Affiliates, and their respective officers, directors,
employees, consultants, agents and attorneys having a need to know for the
purposes of consummating the transactions contemplated hereby and who are
subject to a confidentiality agreement or obligation covering such information.

Notwithstanding anything to the contrary contained in this Section 14, each
party agrees that it shall, and shall cause its Affiliates and their respective
officers, directors, employees, consultants, agents and attorneys to, (i) take
reasonable measures to protect the secrecy, and avoid disclosure, except as
expressly permitted by this Section 14, and unauthorized use, of the
Confidential Information of the other party and its Affiliates and (ii) with
respect to the Confidential Information of the other party and its Affiliates,
take at least those measures that it takes to protect its own confidential
information of a similar nature, but in no case less than reasonable care.

15.    Termination.

This Agreement shall be effective as of the date first written above and, unless
terminated as set forth below in Section 15(B) or Section 15(C), shall continue
until

- 16 -

--------------------------------------------------------------------------------



the earlier of (i) the date on which the parties shall execute and close under
the Second APSA (as such term is defined in the APSA) or (ii) December 31, 2017.

Notwithstanding the provisions of Section 15(A):

Either party shall have the right to terminate this Agreement by giving sixty
(60) days written notice to the other party in the event of any material breach
of this Agreement by the other party (which notice shall provide reasonable
detail of such breach by the other party) and a failure to cure such breach
within such sixty (60) day period;

Either party shall have the right to terminate this Agreement immediately by
giving written notice to the other party if the other party shall be adjudicated
a bankrupt or make an arrangement for the benefit of creditors, or bankruptcy,
insolvency, reorganization, arrangement, debt adjustment, receivership,
liquidation or dissolution proceedings shall be instituted by or against the
other party and, if instituted adversely, the other party consents to the same
or admits in writing the material allegations thereof or said proceedings shall
remain undismissed for ninety (90) days;

Pioneer shall have the right to terminate this Agreement, with respect to any
Alfalfa Variety for which [**]21 and/or [**]22 have granted to Pioneer a license
to sell or distribute, immediately by giving written notice to Contractor if
Pioneer loses (for any reason) the right to sell or distribute such Alfalfa
Variety. At Pioneer's request, remaining Units of such Alfalfa Variety in
Contractors control shall be discarded in a reasonable manner by Contractor at
Contractor's expense;

Either party shall have the right to terminate this Agreement by giving thirty
(30) days written notice to the other party in the event of the termination of
the Research Agreement; and

Pioneer shall have the right to terminate this Agreement immediately upon
delivery of written notice to Contractor if (a) Contractor breaches one or more
of the Contractor Agreements, (b) Contractor ceases to be compliant with any of
the Stewardship Policies, (c) prior to such time as Contractor shall have
executed the amendment described in Section 2(D)(i)(a) above (and one or both of
the third parties that are a party to such amendment shall have confirmed the
same in writing to Pioneer), Contractor, its affiliates or any grower fails to
perform their respective obligations under this Agreement in accordance with the
terms, and subject to the conditions, set forth in Exhibit K,

_________________________
21 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
22 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 17 -

--------------------------------------------------------------------------------



or (d) Contractor, or its Affiliates or permitted subcontractors or sublicensees
breaches or fails to comply with the obligations set forth in the second (2nd)
paragraph of Section 10, or in the event that Pioneer shall receive written
notice from [**]23 or [**]24 stating that the events described in this Sections
15(B)(v)(a), 15(B)(v)(b), 15(B)(v)(c) or 15(B)(v)(d) above shall have occurred.

Change of Control Termination. Notwithstanding the provisions of Section 15(A),
a party may terminate this Agreement in the event of any one or more of the
following (each, a "Change of Control"):

a direct or indirect sale, exchange, or other transfer of more than fifty
percent (50%) of the outstanding equity of the other party (whether by the
issues or sale of equity, merger, consolidation or otherwise); or

if an encumberer takes possession of all or a substantial part of the business
used in the business of the such other party's performance of its obligations
hereunder or if a distress or execution or any similar process is levied or
enforced against such other party and remains unsatisfied for a period of sixty
(60) calendar days.

Each party that experiences a Change of Control shall provide written notice to
the other party of such Change of Control. A party terminating the Agreement
pursuant to this Section 15(C) shall deliver written notice of termination no
later than ten (10) business days following such party's receipt of written
notice of the applicable Change of Control; provided, however, that if written
notice of any Change of Control is not timely provided to the other party, such
party may nevertheless deliver written notice of termination.

Effect of Termination. Upon the expiration or earlier giving of any notice of
termination of this Agreement, (i) Contractor shall immediately deliver all
remaining Parent Alfalfa Varieties, Alfalfa Varieties and any Purchased Units as
directed by Pioneer and (ii) Contractor shall submit its final invoices for
services provided hereunder within thirty (30) days of the completion of such
delivery. Upon the expiration or earlier giving of any notice of termination of
this Agreement, the parties shall cooperate to assign to Pioneer all New Grower
Contracts and any Grower Contracts (to the extent then in effect), and Pioneer
shall assume the obligations and Liabilities arising thereunder to the extent
relating to and arising during time periods following assignment thereof, in all
events solely to the extent relating to the Alfalfa Varieties; provided,
however, that Contractor shall retain all New Grower Contracts and any Grower
Contracts (to the extent then in effect), including all obligations and

_________________________
23 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
24 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 18 -

--------------------------------------------------------------------------------



Liabilities arising thereunder, in the event that parties shall execute and
close under the Second APSA (as such term is defined in the APSA); provided,
further, that Pioneer shall have the right, but not the obligation, to accept
the assignment of New Grower Contracts and any Grower Contracts (to the extent
then in effect), and any obligations and Liabilities arising thereunder to the
extent relating to and arising during time periods following assignment thereof,
in all events solely to the extent relating to the Alfalfa Varieties, in the
event that (i) this Agreement is terminated by Pioneer pursuant to Section
15(B)(iii) (if the loss of such rights to sell or distribute arise out of any
breach of this Agreement or the Research Agreement by Contractor, its Affiliates
or growers, as applicable), or (ii) this Agreement is terminated by either Party
pursuant to Section 15(B) or Section 15(C) and, at the time of such termination,
Pioneer has lost the right to sell or distribute any Alfalfa Variety for which
[**]25 and/or [**]26 have granted to Pioneer a license to sell or distribute,
which such loss of rights to sell or distribute arise out of any breach of this
Agreement or the Research Agreement by Contractor, its Affiliates or growers, as
applicable. Any unused packaging, labels, bags and tags remaining at the
expiration or earlier termination of this Agreement shall be returned to
Pioneer.

Survival: In addition to any accrued rights, the provisions under Sections 10,
11, 14, 15, 16, 17, 18, 20, 21, 22 and 23 (together with any other provisions of
this Agreement necessary to give effect thereto) shall survive any expiration or
termination of this Agreement and shall remain in full force and effect
thereafter.

Upon written notice from either party delivered at any time on or after August
1, 2017 and on or prior to August 31, 2017, the parties shall enter into good
faith discussions, for up to ninety (90) days following the delivery of such
written notice, regarding the continuation of the performance by Contractor of
the Production Services for Pioneer on mutually agreeable terms and conditions
in the event that (i) the parties shall not have consummated the transactions
contemplated by the Second APSA (as such term is defined in the APSA) on or
prior to December 29, 2017 and (ii) this Agreement shall expire in accordance
with Section 15(A)(ii); provided, however, that, subject to the parties'
compliance with their respective obligations to engage in such good faith
discussions, neither Party shall be obligated to agree to the continuation of
Contractor's performance of the Production Services; provided, further, that,
during the course of any such discussions, no Party shall be required to
disclose any information that is the subject of a non-use or confidentiality
obligation to any third party; provided, further, that, to the extent that the
consent of any third party shall be required for one or both parties to enter
into such good faith discussions and such consent shall not have been provided
in form and substance reasonably acceptable to both parties, the parties shall
have no obligation to conduct such good faith discussions. This Section 15(F)
shall be of no force or effect in the event of a termination of this Agreement.

_________________________
25 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
26 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 19 -

--------------------------------------------------------------------------------

16.    Governing Law; Disputes.

Any dispute between the parties arising out of or relating to this Agreement or
the transactions contemplated hereby, or the interpretation, validity or
effectiveness of this Agreement, or any provision of this Agreement, in the
event the parties fail to agree, shall, upon the written request of a party, be
referred to designated senior management representatives of the parties for
resolution. Such representatives shall promptly meet and, in good faith, attempt
to resolve the controversy, claim or issues referred to them.

If such representatives do not resolve the dispute within thirty (30) days after
the dispute is referred to them, the dispute shall be settled by binding
arbitration, in accordance with the Center for Public Resources (hereinafter
referred to as "CPR") Rules for Non-Administered Arbitration of Business
Disputes. For disputes in which the amount in controversy is less than or equal
to U.S. $1,000,000, the parties shall mutually select one (1) neutral arbitrator
who shall be qualified by experience and training to arbitrate commercial
disputes. If the parties cannot agree on an arbitrator or if the amount in
controversy exceeds U.S. $1,000,000, such dispute shall be settled by three (3)
arbitrators who shall be qualified by experience and training to arbitrate
commercial disputes, of whom each party involved in the arbitration shall
appoint one, and the two appointees shall select the third, subject to meeting
the qualifications for selection. If the parties have difficulty finding
suitable arbitrators, the parties may seek assistance of CPR and its CPR Panels
of Distinguished Neutrals. Judgment upon the award or other remedy rendered by
the arbitrators may be entered by any court having jurisdiction thereof. The
place of arbitration shall be in Des Moines, Iowa. The arbitrators shall apply
the substantive law of the State of Iowa, without regard to its conflicts of law
principles, and their decision thereon shall be final and binding on the
parties. Discovery shall be allowed in any form agreed to by the parties,
provided that if the parties cannot agree as to a form of discovery (i) all
discovery shall be concluded within one hundred twenty (120) days of service of
the notice of arbitration, (ii) each party shall be limited to no more than ten
(10) requests for the production of any single category of documents, and (iii)
each party shall be limited to two (2) depositions each with a maximum time
limit that shall not exceed four (4) hours. Each party shall be responsible for
and shall pay for the costs and expenses incurred by such party in connection
with any such arbitration; provided, however, that all filing and arbitrators'
fees shall be borne fifty percent (50%) by Pioneer and fifty percent (50%) by
Contractor. Each party does hereby irrevocably consent to service of process by
registered mail, return receipt requested with respect to any such arbitration
in accordance with and at its address set forth in Section 17 (as such address
may be updated from time to time in accordance with the terms of Section 17).
Any arbitration contemplated by this Section 16 shall be initiated by sending a
demand for arbitration by registered mail, return receipt requested, to the
applicable party in accordance with and at the address set forth in Section 17
(as such address may be updated from time to time in accordance with the terms
of Section 17) and such

- 20 -

--------------------------------------------------------------------------------



demand letter shall state the amount of relief sought by the party making the
demand. This Agreement shall not be governed by the U.N. Convention on Contracts
for the International Sale of Goods.

All proceedings and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the parties to each other
or to the arbitration panel in connection with this Section 16 shall be deemed
to be in furtherance of settlement negotiation and shall be privileged and
confidential, and shielded from production in other proceedings except as may be
required by applicable law.

This Agreement shall be governed by the substantive laws of the State of Iowa,
without regard to its conflicts of laws principles, and, except as otherwise
provided herein, the State and Federal courts in the City of Des Moines, Iowa
shall have exclusive jurisdiction over any proceeding seeking to enforce any
provision of, or based upon any right arising out of, this Agreement or the
transactions contemplated hereby. The parties hereto do hereby irrevocably (i)
submit themselves to the personal jurisdiction of such courts, (ii) agree to
service of such courts' process upon them with respect to any such proceeding,
(iii) waive any objection to venue laid therein and (iv) consent to service of
process by registered mail, return receipt requested in accordance with and at
its address set forth in Section 17 (as such address may be updated from time to
time in accordance with the terms of Section 17).

The parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm's-length negotiation between the parties.

Notwithstanding the foregoing, either party to this Agreement may seek, in the
State or Federal courts in the City of Des Moines, Iowa, interim or provisional
injunctive relief (or similar equitable relief) to maintain the status quo until
such time as the designated senior management representatives of the parties
resolve a dispute referred to them or an arbitration award or other remedy is
entered in connection with such dispute pursuant to this Section 16 and, by
doing so, such party does not waive any right or remedy available under this
Agreement.

17.    Notices.

All notices, demands, requests, consents or other communications hereunder shall
be in writing and shall be deemed sufficiently given if personally delivered, in
which case such notice shall be deemed received upon delivery, or sent by
prepaid air courier of internationally recognized repute, in which case such
notice shall be deemed received upon receipt of confirmation of transmission of
the telefax to the parties at the following address, or to such other address as
may be designated by written notice given by either party to the other party:

- 21 -

--------------------------------------------------------------------------------



If to Pioneer:

PIONEER HI-BRED INTERNATIONAL, INC.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Ave.
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

If to Contractor:

S&W SEED COMPANY
Attention: Chief Financial Officer
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

18.    Independent Contractor.

In performing this Agreement, Contractor is an independent contractor and is not
the agent or representative of Pioneer for any purpose whatsoever. Neither
Contractor nor Pioneer shall have any authority to contract in the name of the
other party, or to create any liability on account of the other party, or to
pledge the credit of the other party in any way or for any purpose. Neither
party shall be responsible for any acts, defaults, liabilities or debts of the
other party or any of its employees or representatives.

19.    Force Majeure.

The failure or delay of either party to perform any obligation under this
Agreement by reason of acts of God, adverse weather conditions (either from the
perspective of agricultural production of seed or its shipment by sea/air),
epidemics, acts of civil or military authority, civil disturbance, war, strikes
or other labor disputes or disturbances, fire, transportation contingencies,
shortage of facilities, fuel, energy, labor or materials, or laws, regulations,
acts or orders of any governmental agency or official thereof, other
catastrophes, or any other circumstance beyond its reasonable control ("Force
Majeure") shall not be deemed to be a breach of this Agreement so long as the
party so prevented from complying with this Agreement shall have used its
commercially reasonable efforts to avoid such Force Majeure or to ameliorate its
effects, and shall continue to take all actions within its power to comply as
fully as possible with the terms of this Agreement. In the event of any such
default or breach, performance of the obligations shall be deferred until the
Force Majeure ceases.

20.    Warranties

Each party represents and warrants to the other party that (i) it has the
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder, and (ii) its execution, delivery and performance of
this Agreement will not

- 22 -

--------------------------------------------------------------------------------



result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any license, contract, agreement or other instrument or obligation to which
it or any of its Affiliates is a party or by which it or any of its properties
or assets may be bound.

Pioneer represents and warrants that Contractors' performance of the Production
Services, to the extent performed strictly in accordance with the terms of this
Agreement (including, without limitation, in accordance with all Stewardship
Policies), as contemplated under this Agreement will not infringe any
intellectual property rights under any agreement to which Pioneer is a party.

From and after such time as Contractor shall have executed the amendment
described in Section 2(D)(i)(a) above (and one or both of the third parties that
are a party to such amendment shall have confirmed the same in writing to
Pioneer), Contractor represents and warrants that it has, and will maintain in
full force and effect for the remaining term of this Agreement, one or more
agreements (the "Contractor Agreements") with [**]27 and/or [**]28, pursuant to
which Contractor may perform the Production Services contemplated by this
Agreement, and that all such Contractor Agreements are valid and binding upon
and enforceable against the parties thereto and in full force and effect,
without the right of any party to terminate such Contract Agreements as a result
of the transactions contemplated hereby without penalty, acceleration of
maturity of any rights or obligations or other adverse consequences therewith. 
Contractor further represents and warrants that (i) as of such time as
Contractor shall execute the amendment described in Section 2(D)(i)(a) above
(and one or both of the third parties that are a party to such amendment shall
have confirmed the same in writing to Pioneer), Contractor is not in material
default under any such Contractor Agreement, nor to Contractor's knowledge has
any event or circumstance occurred that, without notice or lapse of time or
both, would constitute any event of default by Contractor thereunder and (ii)
Contractor's performance of the Production Services as contemplated under this
Agreement will not infringe any intellectual property rights under any agreement
to which Contractor is a party.

EXCEPT AS PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES AND EACH PARTY HEREBY
SPECIFICALLY DISCLAIMS, ANY WARRANTIES, CONDITIONS, CLAIMS OR REPRESENTATIONS,
EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO THE SUBJECT MATTER HEREOF,
INCLUDING, WITHOUT LIMITATION, IMPLIED CONDITIONS OR WARRANTIES OF QUALITY,
PERFORMANCE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE, NOR ARE THERE ANY WARRANTIES CREATED BY COURSE OF DEALING, COURSE OF
PERFORMANCE, OR TRADE USAGE.

_________________________
27 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
28 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 23 -

--------------------------------------------------------------------------------

21.    Indemnification

Contractor will defend, indemnify, protect and hold harmless Pioneer, its
Affiliates and their respective executives, officers, directors, stockholders,
representatives, employees, agents (including, without limitation Dealers),
parent companies, and subsidiaries from and against any and all demands,
actions, recalls, claims, obligations, causes of action, complaints, lawsuits
and legal or other similar proceedings ("Claims") and any judgments, penalties,
fines, settlements, losses, liabilities, damages and costs (including attorney's
fees) resulting from any Claims to the extent Claims arise out of or are related
(i) a breach by Contractor or its Affiliates of this Agreement (including,
without limitation, any failure by Contractor, its Affiliates or any grower to
perform or comply with the Stewardship Policies or with, for as long as they
remain applicable to Contractor under Section 2(D)(ii) above, the terms and
conditions set forth in Exhibit K), (ii) the failure to assume the Grower
Obligations, or (iii) a breach by Contractor or its Affiliates of any Contractor
Agreement.

Pioneer shall defend, indemnify, protect and hold harmless Contractor, its
Affiliates and their respective executives, officers, directors, stockholders,
representatives, employees, agents, parent companies, and subsidiaries from and
against any and all Claims and any judgments, penalties, fines, settlements,
losses, liabilities, damages and costs (including attorney's fees) resulting
from any Claims to the extent such Claims arise out of or are related to a
breach by Pioneer or its Affiliates of this Agreement.

THE LIABILITY OF EACH PARTY UNDER THIS AGREEMENT SHALL BE LIMITED TO ACTUAL
DAMAGES AND IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING LOST PROFITS (OTHER
THAN, FOR THE AVOIDANCE OF DOUBT, LOST PROFITS THAT WOULD CONSTITUTE GENERAL,
DIRECT DAMAGES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OTHER THAN FOR SUCH
DAMAGES OR LOST PROFITS ACTUALLY INCURRED BY SUCH PARTY PURSUANT TO A
THIRD-PARTY CLAIM. NEITHER PARTY SHALL BE LIABLE OR OBLIGATED WITH RESPECT TO
ANY LOSS OR DAMAGES RESULTING FROM ANY CLAIMS, DEMANDS OR ACTIONS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS IN EXCESS IN THE
AGGREGATE AMOUNT OF THE AMOUNTS PAID BY OR TO IT HEREUNDER DURING THE TWELVE
MONTH PERIOD PROCEEDING THE DATE SUCH CLAIM, DEMAND OR ACTION

- 24 -

--------------------------------------------------------------------------------



ARISES (OR IN THE CASE OF CLAIMS, DEMANDS OR ACTIONS ARISING PRIOR TO THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, DURING THE TWELVE MONTH PERIOD FOLLOWING THE
EFFECTIVE DATE), PROVIDED THAT THE FOREGOING LIMITATION ON DAMAGES SHALL NOT
APPLY TO (I) LOSSES OR DAMAGES ACTUALLY INCURRED BY SUCH PARTY PURSUANT TO A
THIRD-PARTY CLAIM (INCLUDING, WITHOUT LIMITATION, ANY CLAIM BY [**]29 OR
[**]30), (II) CLAIMS, DEMANDS OR ACTIONS ARISING OUT OF OR RELATING TO
INFRINGEMENT OR ALLEGED INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD-PARTY, OR (III) LOSSES OR DAMAGES ARISING OUT OF OR RELATING TO A BREACH
OF SECTION 2(C) OR SECTION 9.

22.    Severability.

If any provision hereof is found invalid or unenforceable pursuant to any
executive, legislative, judicial or other decree or decision, the remainder of
this Agreement shall remain valid and enforceable according to its terms, unless
either party deems the invalid or unenforceable provisions to be essential to
this Agreement, in which case such party may terminate this Agreement, effective
immediately, upon written notice to the other party.

23.    Entire Agreement.

This writing (together with the APSA and the Transaction Documents, as such term
is defined in the APSA) contains the entire agreement between the Parties
superseding any prior agreements dealing with the subject matter hereof. No
modification of this Agreement shall be effective unless it is in writing,
signed by the parties.

24.    Amendment of Exhibits.

Pioneer may supplement, amend or update Exhibit A at any time, with prior
written notice to Contractor, to add varieties of alfalfa seed developed under
the Research Agreement, other than varieties containing the [**]31 trait.
Pioneer may supplement, amend or update Exhibit D at any time, with prior
written notice to Contractor; provided, however, that unless such changes or
updates are (i) implemented pursuant to Section 24(B) below, (ii) required by
[**]32 or [**]33 or (iii) otherwise required under applicable Legal
Requirements, then Pioneer shall reimburse Contractor for the

_________________________
29 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
30 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
31 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
32 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
33 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 25 -

--------------------------------------------------------------------------------



incremental costs incurred by Contractor with respect to such changes or updates
promptly following the delivery of an invoice therefor, together with reasonable
supporting documentation. Pioneer may supplement, amend or update Exhibit E at
any time, with prior written notice to Contractor, provided, however, that
unless such changes or updates are (i) implemented pursuant to Section 24(B)
below, (ii) required by [**]34 or [**]35 or (iii) otherwise required under
applicable Legal Requirements, then Pioneer shall reimburse Contractor for the
incremental costs incurred by Contractor with respect to such changes or updates
promptly following the delivery of an invoice therefor, together with reasonable
supporting documentation.



In connection with, and concurrently with the determination of the Contracted
Amount under Section 2 with respect to production of Alfalfa Varieties in the
next year, Pioneer and Contractor shall also agree in good faith on any
amendments to Exhibit D (other than those amendments or updates described in
Section 24(A) above) and Exhibit E (other than those amendments or updates
described in Section 24(A) above) that shall apply to the next year's production
of Alfalfa Varieties.



25.    Counterparts

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

_________________________
34 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
35 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

- 26 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

S&W Seed Company
(Contractor)

 

Pioneer Hi-Bred International
(Pioneer)

By ___________________________

By ______________________________

Name:

Name:

Title:

Title:

   